FILED
                               NOT FOR PUBLICATION                          APR 09 2010

                                                                       MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT

In re: BETTY JEAN MCCARTHER-                        No. 09-60006
MORGAN,
                                                    BAP No. SC-08-1093-KwMoJu
              Debtor.

-------------------------------------------         MEMORANDUM *

BETTY JEAN MCCARTHER-
MORGAN,

              Appellant,

  v.

ASSET ACCEPTANCE, LLC,

              Appellee.



                         Appeal from the Ninth Circuit
                          Bankruptcy Appellate Panel
               Kwan, Montali, and Jury, Bankruptcy Judges, Presiding

                                 Submitted April 6, 2010 **
                                   Pasadena, California

Before: FERNANDEZ, SILVERMAN, and GRABER, Circuit Judges.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      Betty Jean McCarther-Morgan appeals the dismissal of her adversary action

against Asset Acceptance, LLC. McCarther-Morgan alleges violation of the Fair

Debt Collection Practices Act ("FDCPA") and the California Rosenthal Fair Debt

Collection Practices Act ("RFDCPA"). We review de novo. Price v. U.S. Tr. (In

re Price), 353 F.3d 1135, 1138 (9th Cir. 2004).

      The Bankruptcy Appellate Panel ("BAP") properly affirmed the bankruptcy

court’s dismissal of McCarther-Morgan’s FDCPA claim because the Bankruptcy

Code precludes that claim. Walls v. Wells Fargo Bank, N.A., 276 F.3d 502, 510-

11 (9th Cir. 2002). The BAP also properly affirmed the dismissal of McCarther-

Morgan’s RFDCPA claim because the Bankruptcy Code preempts that claim.

MSR Exploration, Ltd. v. Meridian Oil, Inc., 74 F.3d 910, 912-16 (9th Cir. 1996).

      McCarther-Morgan argues that recent revisions to the Bankruptcy Code

undermine the holdings in Walls and MSR Exploration, but that argument is

inapplicable. McCarther-Morgan raises this argument for the first time in her reply

brief. Because she failed to raise this argument either below or in her opening brief

on appeal, she has waived it. Butler v. Curry, 528 F.3d 624, 642 (9th Cir.), cert.

denied, 129 S. Ct. 767 (2008).

      AFFIRMED.




                                          2